08/12/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0544


                                       PR 06-0544                              FILED
                                                                               AUG 1 2 2020
IN RE PETITION OF MICHAEL STEVEN                                             Bowen Greenwood
FINCH FOR REINSTATEMENT TO ACTIVE                                   O   R DetVt.:f
                                                                                teSLIpreme Court
                                                                                   of Montana

STATUS IN THE BAR OF MONTANA


       Michael Steven Finch has petitioned this Court for reinstatement to active status in
the State Bar of Montana. Finch was placed on inactive status in January 2020 for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2019. Attached to the Petition is a letter from the State Bar stating that Finch
has now completed all CLE requirements for that reporting year. The Petition states that
Finch is not currently subject to disciplinary proceedings and has not committed any acts
or omissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Michael Steven Finch for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Finch
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 1 Z. day of August, 2020.
);/